Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Whitney Fields on 5/5/21.

	In the claims, non-elected claim 17 has been canceled without prejudice or disclaimer.
Withdrawn claims 9, 11-13, and 26 have been recombined and are allowable.
Claim 15 has been canceled.
In claim 8, lines 2-4, "a" in all occurrences has been deleted.
In claim 8, lines 4-5, "and other inert substances either alone or in combination" has been deleted and  replaced by  --and combinations thereof--.

In claim 9, line 4, "(Hamamelisvirginiana)" has been deleted and replaced with
--(Hamamelis viginiana)--.
In claim 9, line 5, "bismuthresorcinol" has been deleted and replaced by 
--bismuth resorcinol--.
In claim 13, last line, "etc." has been deleted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/RALPH J GITOMER/Primary Examiner, Art Unit 1655